Citation Nr: 0410459	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  94-34 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 (West 1991) for post-operative right wrist injury residuals 
to include scaphoid rotatory subluxation residuals and right 
scaphotrapezium, scaphotrapezoid, and trapezoid trapezial joint 
fusion residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from September 1970 to April 1974 
and from November 1974 to May 1991.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) which determined that the 
veteran's claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for chronic right wrist injury 
residuals was not well-grounded and denied the claim.  In May 1996 
and March 1997, the veteran was afforded hearings before 
Department of Veterans Affairs (VA) hearing officers.  In November 
2001, the Board, in pertinent part, remanded the issue of 
compensation under the provisions of 38 U.S.C.A. § 1151 for post-
operative right wrist injury residuals to the RO for additional 
action.  

In May 2003, the RO adjudicated the veteran's entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
chronic right wrist injury residuals on the merits and denied the 
claim.  In July 2003, the Board remanded the veteran's claim to 
the RO for additional action.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans.  

For the reasons and bases addressed below, compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for chronic post-
operative right wrist injury residuals to include scaphoid 
rotatory subluxation residuals and right scaphotrapezium, 
scaphotrapezoid, and trapezoid trapezial joint fusion residuals is 
granted.  



FINDING OF FACT

The veteran incurred chronic right wrist injury residuals 
including scaphoid rotatory subluxation residuals including right 
scaphotrapezium, scaphotrapezoid, and trapezoid trapezial joint 
fusion residuals as the result of his pursuit of a course of VA 
vocational rehabilitation, not due to his willful misconduct, 
prior to being declared rehabilitated.  


CONCLUSION OF LAW

Chronic post-operative right wrist injury residuals including 
scaphoid rotatory subluxation residuals and right scaphotrapezium, 
scaphotrapezoid, and trapezoid trapezial joint fusion residuals 
were incurred during the veteran's pursuit of a course of VA 
vocational rehabilitation.  38 U.S.C.A. § 1151 (West 1991); 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Post-operative Right Wrist Injury Residuals

The veteran asserts that compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for chronic post-operative right wrist 
injury residuals is warranted as the disability was incurred in 
his pursuit of a course of VA vocational rehabilitation.  In a 
precedent opinion dated December 31, 1997, the Acting General 
Counsel of VA concluded that the term "all claims for benefits 
under 38 U.S.C. § 1151, which governs benefits for persons 
disabled by treatment or vocational rehabilitation, filed before 
October 1, 1997, must be adjudicated under the provisions of 
section 1151 as they existed prior to that date."  VAOPGPREC 40-97 
(Dec. 31, 1997).  

As the veteran's claim for compensation under 38 U.S.C.A. § 1151 
(formerly 38 U.S.C.A. § 351) was filed in November 1993, the claim 
will be considered under 38 U.S.C.A. § 1151 (West 1991).  The 
statute provided, in pertinent part: 
Where any veteran shall have suffered an injury ... as the result 
of ... the pursuit of a course of vocational rehabilitation under 
chapter 31 of this title ... , not the result of such veteran's 
own willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, disability 
or death compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall be 
awarded in the same manner as if such disability, aggravation, or 
death were service-connected.  

A VA vocational rehabilitation program includes educational, 
vocational, and employment services to enable a veteran to become, 
to the maximum extent feasible, employable and to obtain and 
maintain suitable employment.  38 U.S.C.A. § 3101 (West 2002).  

A May 10, 1993, VA notice to the veteran indicates that he was 
approved for participation in a VA Work-Study Allowance Program.  
A May 25, 1993, Arkansas State Police accident report conveys that 
the veteran was injured at 11:30 AM when his stopped motorcycle 
was struck from the rear by a pickup truck which failed to slow 
for a road construction flagman.  No misconduct on the part of the 
veteran was noted.  

A May 1993 VA treatment record states that the veteran reported 
having been struck by a pickup truck while riding his motorcycle.  
An impression of motor vehicle accident residuals including 
extremity contusions and abrasions was advanced.  An August 1993 
physical evaluation from S. Berry Thompson, M.D., states that the 
veteran sustained a right wrist injury in the May 1993 motor 
vehicle accident.  

In an undated written statement received by the RO in January 
1994, the veteran advances that the May 25, 1993 motor vehicle 
accident happened while he was on his way to his VA work-study job 
at the Fort Roots, Arkansas, VA facility.  The accident occurred 
as the result of another motorist's failure to avoid hitting his 
motorcycle which he stopped due to a construction flagman.  The 
veteran reported that he sustained a number of injuries in the 
accident including right wrist trauma.  His physician recommended 
that he undergo surgical right wrist fusion.  

At a December 1993 VA examination for compensation purposes, the 
veteran reported that he complained of right wrist pain and 
impairment.  He reported that he had injured his right wrist in 
the May 1993 motor vehicle accident.  The veteran had difficulty 
using scissors, screwdrivers, and wrenches.  An impression of 
right wrist injury residuals was advanced.  

A March 1994 written statement record from Dr. Thompson indicates 
that the veteran was diagnosed with right wrist scaphoid rotatory 
subluxation.  He subsequently underwent surgical right 
scaphotrapezium, scaphotrapezoid, and trapezoid trapezial joint 
fusion.  

At the May 1996 hearing before a VA hearing officer, the veteran 
testified that he had enrolled in a VA vocation rehabilitation 
program in March 1993.  In May 1993, he was granted a VA work-
study position as part of his vocational rehabilitation program.  
The veteran reported that he had sustained his chronic post-
operative right wrist disability in a May 25, 1993 motor vehicle 
accident which occurred on his way to his VA work-study job.  

In his May 1998 written statement, the accredited representative 
asserts that the veteran was enrolled in a VA vocational 
rehabilitation program in 1993; was granted a VA work-study 
position in May 1993 as part of his vocational rehabilitation 
program; and sustained a chronic right wrist disability in a May 
1993 motor vehicle accident which occurred on his way to his VA 
work-study job.  The accredited representative avers that such 
facts clearly establish that the veteran's post-operative right 
wrist disability was incurred as the result of his pursuit of a 
course of VA vocational rehabilitation.  

In reviewing a similar factual scenario, the United States Court 
of Appeals for Veterans Claims (Court) has held that: 

Section 1151 states that a veteran who was injured as the result 
of "the pursuit of a course of vocational rehabilitation," shall 
be awarded disability compensation.  However, neither section 1151 
nor any other section in title 38 provides a meaning for the 
phrase "the pursuit of a course of vocational rehabilitation."  
Further, as the General Counsel acknowledged in her opinion, and 
as both parties agreed at oral argument, Congress has not defined 
this phrase in the statute and there is no legislative history 
defining what Congress meant by "the pursuit of a course of 
vocational rehabilitation."  Therefore, the Court must look to the 
agency's interpretation, if any, of the phrase. See Chevron, 
supra.  In this regard, the pertinent regulations prescribed by VA 
with respect to chapter 31 and section 1151, as quoted above, do 
not provide a meaning of "the pursuit of a course of vocational 
rehabilitation."  See 38 C.F.R. §§ 21.35(f), (i), 21.210, 
21.268(a), 21.283.  However, the regulation at 38 C.F.R. § 
21.35(i) does define a "vocational rehabilitation program" in the 
same terms as does 38 U.S.C. § 3101(9)(A)(ii).   ...  Therefore, 
if a veteran is injured, not due to his own misconduct, as the 
result of the pursuit of such a course or program and before he is 
declared rehabilitated, he has basic eligibility under section 
1151 to file a claim for VA compensation.  Cottle v. Principi, 14 
Vet. App. 329, 334, 337 (2001).  

The Board has reviewed the probative evidence of record including 
the veteran's testimony and written statements on appeal.  
Initially, the Board observed that the veteran's VA vocational 
rehabilitation folder has not been associated with the claims file 
despite the RO's repeated efforts.  It has been apparently lost 
through no fault of the veteran.  

The evidence of record establishes that the veteran entered a VA 
vocational rehabilitation program in 1993 and was subsequently 
granted a VA work-study position to provide for his subsistence.  
He sustained chronic right wrist injury residuals in a May 1993 
motor vehicle accident while on his way to his VA work-study 
position.  The accident occurred when another vehicle accidentally 
struck his motorcycle.  There is no evidence of any misconduct on 
the veteran's part.  In the absence of any evidence to the 
contrary, the Board is constrained to find that the veteran's 
motor vehicle accident was sustained during his pursuit of a 
course of VA vocational rehabilitation.  As the accident occurred 
prior to the VA declaring the veteran to be rehabilitated; was not 
the result of the veteran's own willful misconduct and 
precipitated his chronic post-operative right wrist disability, 
the Board concludes that compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for post-operative right wrist injury 
residuals to include scaphoid rotatory subluxation residuals and 
right scaphotrapezium, scaphotrapezoid, and trapezoid trapezial 
joint fusion residuals is warranted.  


II.  VCAA

In reviewing the issue of the veteran's entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991), the Board observes that the VA has secured or attempted to 
secure all relevant documentation to the extent possible.  There 
remains no issue as to the substantial completeness of the 
veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  The veteran was afforded 
multiple VA examinations for compensation purposes.  The 
examination reports are of record.  He was afforded multiple 
hearings before VA hearing officers.  The hearing transcripts are 
of record.  Repeated attempts were made to obtain the veteran's VA 
vocational rehabilitation folder.  The attempts proved 
unsuccessful and the folder has been apparently lost.  The veteran 
was apparently not provided with a Veterans Claims Assistance Act 
(VCAA) notice which informed him of the evidence needed to support 
his claim; what actions he needed to undertake; and how the VA 
would assist him in 

developing his claim.  The Board finds that such deficiency is not 
prejudicial to the veteran give the favorable resolution of his 
claim above.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for post-operative right wrist injury residuals to include 
scaphoid rotatory subluxation residuals and right scaphotrapezium, 
scaphotrapezoid, and trapezoid trapezial joint fusion residuals is 
granted subject to the laws and regulations governing the award of 
monetary benefits.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



